9 F.3d 115
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.John R. YOUNG, Appellant.
No. 93-1751NE.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 11, 1993.Filed:  November 17, 1993.

Before FAGG, Circuit Judge, ROSS, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
John R. Young appeals his conviction for making a false statement to the Small Business Administration in violation of 18 U.S.C. Sec. 1001.


2
Young contends the district court committed error in holding the false statement was material, admitting evidence that was prejudicial to his defense, refusing his requested jury instruction, and denying his motion for new trial.  Young also contends the evidence was insufficient to support the jury's verdict.


3
Because the appeal involves the straightforward application of settled principles of law, a discussion of the issues by this panel will serve no useful purpose.  Having carefully considered the record and the briefs of the parties, we affirm Young's conviction.  See 8th Cir.  R. 47B.